David J. Jackson Company Secretary BP p.l.c. 1 St. James’s Square London SW1Y 4PD Direct line: Direct Fax: Mr. H. Robert Schwall, Assistant Director, Division of Corporation Finance, Securities and Exchange Commission, Washington, DC 20549, USA. 6 August, 2010 Dear Mr. Schwall, RE:BP P.L.C., FORM 20-F FOR FISCAL YEAR ENDED 31ST DECEMBER, 2009 (THE "FORM 20-F"), FILED 5TH MARCH, 2010, FILE NO. 001-06262 Thank you for your letter of 19th July regarding our most recent Form 20-F.The Board has asked Mr. Byron Grote, BP's Group Chief Financial Officer to prepare a response for you. Thank you for agreeing to extend our time for responding. Yours sincerely, /s/ David J. Jackson Registered in England and Wales: No. 102498 Registered Office: 1 St. James’s Square London SW1Y 4PD
